Upon the joint application of the State of Vermont and the State of New Hampshire, it is ordered that Samuel S. Gannett, Esq., Special Commissioner in this cause, supplement his report filed November 23, 1936, by adding thereto a description of the traverse reference line and a map thereof. The time within which exceptions or objections to said report and supplemental report may be filed is extended to forty days after the delivery of the supplemental report to the Clerk of the Court and to the Attorneys General of the two States.